In Mandamus. This cause came on for consideration of relator’s motion for an order to show cause why respondents should not be held in contempt for failure to comply with this court’s order of October 19,1994, respondents’ motion for clarification, and relator’s response to this court’s order of April 19, 1995 to show cause why this cause should not be dismissed as moot. Upon consideration thereof,
IT IS ORDERED by the court that relator’s request for a show cause contempt order is dismissed as moot insofar as it relates to a copy of the transcript in case No. 9311338.
IT IS FURTHER ORDERED by the court that respondents’ motion for clarification is denied.
IT IS FURTHER ORDERED by the court that respondent, Cuyahoga County Court of Common Pleas, Juvenile Division Judge Robert A. Ferreri, show cause why he should not be held in contempt of this court’s October 19, 1994 order for refusing to provide relator access to the juvenile court case files in case Nos. 9311338 and 9315631. Any evidence the parties intend to present on the contempt issue is due on or before July 21,1995; respondent’s brief is due on or before July 31, 1995; relator’s brief is due within twenty days after the filing of respondent’s brief; and respondent’s reply brief is due within five days after the filing of relator’s brief.
IT IS FURTHER ORDERED by the court that relator’s motion for a show cause contempt order is dismissed as to the remaining respondents.
Douglas and Resnick, JJ., dissent.